DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 240, 240a, 240b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4. The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
6. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
7. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
7. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
8. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9. The phrasing “alignment unit” meets all three prongs of the aforementioned three-pronged test. The Examiner will be interpreting any adjustment mechanism capable of aligning the beam as meeting this limitation. 

Claim Rejections - 35 USC § 112
10. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claims 3-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
14. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16. Claims 1, 7, 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5554156 awarded to Shimizu, hereinafter Shimizu.
17. Regarding Claim 1, Shimizu teaches a laser therapy device (abstract) comprising: a main body provided with a laser light source (ruby laser 10); a light irradiation unit for irradiating a treatment site with a laser generated in the laser light source (hand piece 13); and a light-transmitting unit provided between the main body and the light irradiation unit (Fig. 1) so as to form a path through which the laser is transmitted (apparatus body 11 not including hand piece 15 or ruby laser 10), wherein the light-transmitting unit comprises a plurality of arm members (cylinders 20) connected by joint parts (joints 21), and at least one of the plurality of arm members has therein a vacuum forming unit at a position where the laser is focused (vacuum port 20a, Fig. 1 showing path of laser LB).


19. Regarding Claim 11, Shimizu teaches a light-transmitting member provided between a main body (apparatus body 11) and a handpiece (handpiece 13) of a laser therapy device (Fig. 1), and having therein a path in which a laser is transmitted (Fig. 1, path labeled LB), the light-transmitting member comprising: a plurality of arm members (cylinders 20) rotatably connected at both ends thereof between the main body and the handpiece (Fig. 1) via a plurality of joint part (Joints 21); and a vacuum forming unit provided in at least one of the plurality of arm members at a position where the laser is focused, thus defining a vacuum area (vacuum port 20a, Fig. 1).

20. Regarding Claim 14, Shimizu teaches the light-transmitting member of Claim 12, as set forth in the rejection to Claim 12 above, light transmitting member of Claim 12, wherein the vacuum forming unit (vacuum port 20a connected to Pump 41 by hose 40) comprises a vacuum module installed in the at least one arm member (Fig. 1), and the vacuum module comprises a body defining therein the vacuum area on which the laser is focused (cylinder 30); windows provided on both ends of the body (Figs. 1 and 2, light guide 31 and mirror 23 within mirror joint 12a)) to allow the laser to pass therethrough (Col 5, Lines 42-57 discuss wherein the vacuum occurs, and that the laser propagates through the vacuum); and .

Claim Rejections - 35 USC § 103
21. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
25. Claims 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5554156 awarded to Shimizu, hereinafter Shimizu, in view of US Patent 4697590 awarded to Nakai et al, hereinafter Nakai. 
26. Regarding Claim 2, Shimizu teaches the laser therapy device of Claim 1, as set forth in the rejection to Claim 1 above. Shimizu does not teach wherein the at least one arm member comprises a pair of focusing elements for focusing the laser at a position where the vacuum forming unit is provided, and the pair of focusing elements are installed at both ends of the arm member adjacent to the joint part, respectively. Shimizu does teach a pair of optical elements at the joint where the vacuum forming unit is provided (mirror 22 and light transmitting member 23).
27. However, in the art of laser therapy devices, Nakai teaches the usage of concave mirrors for focusing the laser at joint portions similar to Shimizu’s device (Fig. 2, concave mirrors 14 and 15, Col. 5, Lines 22-27, “Alternatively, instead of providing the pair of inlet optical elements 3 and 4, the pair of mirrors 14 and 15 of the first joint 6 may be replaced by a pair of concave mirrors which function to convert the laser beam L emitted from the laser unit 2 into the narrowed laser beam L1”). 
28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu by Nakai, i.e. by replacing the mirror 22 with a concave mirror, for the predictable purpose of simply substituting one known mirror for another for predictable results. 

29. Regarding Claim 4, Shimizu modified by Nakai makes obvious the laser therapy device of Claim 2, as set forth in the rejection to Claim 2 above, wherein the focusing element comprises a 

30. Regarding Claim 12, Shimizu teaches the light-transmitting member of Claim 11, as set forth in the rejection to Claim 11 above. Shimizu does not teach wherein the at least one arm member comprises a pair of focusing elements for focusing the laser at a position where the vacuum forming unit is provided, and the pair of focusing elements are installed at both ends of the arm member to be adjacent to the joint part. Shimizu does teach a pair of optical elements at the joint where the vacuum forming unit is provided (mirror 22 and light transmitting member 23).
31. However, in the art of laser therapy devices, Nakai teaches the usage of concave mirrors for focusing the laser at joint portions similar to Shimizu’s device (Fig. 2, concave mirrors 14 and 15, Col. 5, Lines 22-27, “Alternatively, instead of providing the pair of inlet optical elements 3 and 4, the pair of mirrors 14 and 15 of the first joint 6 may be replaced by a pair of concave mirrors which function to convert the laser beam L emitted from the laser unit 2 into the narrowed laser beam L1”). 
32. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu by Nakai, i.e. by replacing the mirror 22 with a concave mirror, for the predictable purpose of simply substituting one known mirror for another for predictable results. 

33. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5554156 awarded to Shimizu, hereinafter Shimizu, in view of Korean Patent Application 20130099330 awarded to Lee et al (cited on the IDS dated 02/02/2021), hereinafter Lee (all citations come from attached translation).

35. However, in the art of laser therapy, Lee teaches an adjustment unit for adjusting the focusing a laser element (Para. 0018). 
36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu by Lee, i.e. by adding the adjustment mechanism of Lee to Shimizu’s device, for the predictable purpose of using of known technique to improve similar devices in the same way. 

37. Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5554156 awarded to Shimizu, hereinafter Shimizu, in view of Korean Patent Application 20180052867 awarded to Kim et al (cited on the IDS dated 02/02/2021), hereinafter Kim (all citations from the translation provided).
38. Regarding Claim 5, Shimizu teaches the laser therapy device of Claim 4, as set forth in the rejection to Claim 4 above. Shimizu does not teach wherein the focusing element is an optical element having a parabolic structure.
39. However, in the art of laser therapy, Kim teaches the usage of parabolic focusing elements (Para. 0059).
40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu by Kim, i.e. by making the focusing element of Shimizu parabolic as in Kim, for the predictable purpose of substituting one known element for another. 


42. However, Kim does teach variable focal ranges (Para. 0037, “To this end, it is preferable to configure the focal point f of the laser by the first parabolic mirror 120 to be located at the center between the two plasma mirrors 210a and 210b”).
43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shimizu modified by Kim, i.e. by allowing a focal distance from 5 mm to 10000 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].

44. Regarding Claim 13, Shimizu teaches the light-transmitting member of Claim 12, as set forth in the rejection to Claim 12 above, wherein the focusing element is an off-axis (Fig. 1, mirrors 22). Shimizu does not teach wherein the focusing element is parabolicly shaped. 
45.However, in the art of laser therapy, Kim teaches the usage of parabolic focusing elements (Para. 0059).
46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu by Kim, i.e. by making the focusing element of Shimizu parabolic as in Kim, for the predictable purpose of substituting one known element for another. 

47. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5554156 awarded to Shimizu, hereinafter Shimizu.

49. The Examiner is taking official notice that the aforementioned windows taught by Shimizu must inherently be fastened to remain in place, and that the specific way in which they are fastened (including the usage of other installation components such as the spacer) is within the skill of an artisan to determine, as there is no unexpected criticality to this way of fastening/spacer usage. 

50. Regarding Claim 10, Shimizu teaches the laser therapy device of Claim 1, as set forth in the rejection to Claim 1 above, wherein the light-transmitting unit comprises a plurality of arm members (Fig. 1). Shimizu does not teach wherein each of two adjacent arm members among the plurality of arm members has therein a vacuum forming unit. 
51. However, Shimizu does teach a vacuum forming unit (vacuum port 20a connected to Pump 41 by hose 40) on an arm (Fig. 1, cylinder 20).
52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu, i.e. by using multiple vacuum forming units, as duplicating parts is an obvious addition to a device (see MPEP 2144.04). 

Conclusion
	53. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 

	55. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	56. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792